Dismissed; Opinion Filed September 11, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00701-CR

                           LARRY CHARLES WALKER, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-76467-N

                              MEMORANDUM OPINION
                             Before Justices Myers, Evans, and Brown
                                     Opinion by Justice Evans
       Larry Charles Walker appeals his conviction for aggravated assault with a deadly weapon.

On May 21, 2018, appellant entered into a plea agreement with the State, which included waiving

his right to appeal. That same day, the trial court followed the plea agreement, found appellant

guilty, and assessed punishment, enhanced by a prior felony conviction, at ten years in prison. The

trial court prepared and signed a certification of the right to appeal, stating it was a “plea-bargain

case” and appellant had no right to appeal. Appellant then filed his notice of appeal with this

Court. We dismiss this appeal for want of jurisdiction.

       A defendant in a criminal case has the right of appeal as set out in the code of criminal

procedure and the rules of appellate procedure. See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2018); TEX. R. APP. P. 25.2(a). Rule 25.2 provides that in “a plea-bargain case—that is, a case in
which a defendant’s plea was guilty or nolo contendere and the punishment did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant,” a defendant may

appeal only “those matters that were raised by written motion filed and ruled on before trial,” or

“after getting the trial court’s permission to appeal.” TEX. R. APP. P. 25.2(a)(2). When an appellant

waives his right to appeal as part of his plea bargain agreement with the State, a subsequent notice

of appeal filed by him fails to “initiate the appellate process,” thereby depriving this Court of

jurisdiction over the appeal. Lundgren v. State, 434 S.W.3d 594, 599, 600 (Tex. Crim. App. 2014).

       Appellant, who was represented by counsel, entered into a plea agreement with the State,

agreeing to plead guilty and waive his right to appeal in exchange for the State’s recommendation

that he receive ten years confinement. The plea agreement was signed by appellant, his trial

counsel, the district attorney, and the trial court. On May 21, 2018, the trial court followed the

plea bargain agreement, found appellant guilty, made an affirmative finding that appellant used or

exhibited a deadly weapon, and assessed punishment at ten years in prison. The trial court’s

certification of appellant’s right to appeal states this is a “plea-bargain case” and appellant has no

right to appeal. Under these circumstances, appellant’s June 18 notice of appeal is ineffective to

initiate the appellate process, and we lack jurisdiction over this appeal. See id.

       We dismiss this appeal for want of jurisdiction.




                                                    /David Evans/
                                                    DAVID EVANS
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
180701F.U05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 LARRY CHARLES WALKER, Appellant                     On Appeal from the 195th Judicial District
                                                     Court, Dallas County, Texas
 No. 05-18-00701-CR         V.                       Trial Court Cause No. F17-76467-N.
                                                     Opinion delivered by Justice Evans,
 THE STATE OF TEXAS, Appellee                        Justices Myers and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 11th day of September, 2018.




                                             –3–